Arthur H. Healey, J.
The defendant, Germano Kimbro, was arrested without a warrant on Novem*220ber 8, 1982, for the crime of possessing a narcotic substance, i.e., cocaine, in violation of General Statutes § 19-481 (a). He filed a motion to suppress1 and a motion to dismiss,2 claiming in each that his rights were violated under both the United States and the Connecticut constitutions. In his motion to suppress, he sought the suppression of items seized from his person as having been taken without a warrant or without probable cause or pursuant to an unlawful arrest. After an evidentiary hearing, the trial court granted both motions.3 The state, with the permission of the trial court, has appealed. On appeal, the state claims that *221the trial court erred (1) in granting the defendant’s motion to suppress on its determination that the police lacked probable cause to arrest when they arrested the defendant, and (2) in granting the motion to dismiss.
At the outset, we turn to the state’s threshold claim that the issue of “probable cause” in this appeal is to be determined solely by the “totality-of-the-circumstances” analysis set out in Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d 527, reh. denied, 463 U.S. 1237, 104 S. Ct. 33, 77 L. Ed. 2d 1453 (1983), rather than by the stricter two-prong analysis of the Aguilar-Spinelli4 cases which predated Gates.5 In this case we do not agree.
The defendant specifically premised his trial court motions upon the Connecticut as well as the United States constitutions. The trial court, without stating the precise bases of its decision in granting suppression and dismissal, granted the defendant’s motions. We are therefore entitled to infer that the trial court acted in favor of all the defendant’s claims as they were asserted in his motions, especially when the trial court’s decision, which was explicated in terms of the Aguilar-Spinelli analysis, had been based on the settled substantive law of this state before the Gates decision. See, e.g., State v. Grayton, 163 Conn. 104, 106, 302 A.2d 246, cert. denied, 409 U.S. 1045, 93 S. Ct. 542, 34 L. Ed. 2d 495 (1972). On appeal, the state seeks to overturn the trial court’s decision and, in doing so, argues in its brief that “Gates in no way [has] altered an individual’s ultimate right not to be searched or seized in *222the absence of probable cause. United States Constitution, Fourth Amendment; Connecticut Constitution, article I § 7.” (Emphasis added.) In his brief, the defendant asserts the Connecticut constitution’s preference for searches pursuant to a warrant and also argues that his motions below were predicated on both the United States and Connecticut constitutions. We conclude that the probable cause issue is properly before us under both the United States and Connecticut constitutions. See State v. Couture, 194 Conn. 530, 566-73, 482 A.2d 300 (1984) (Healey, J., dissenting), cert. denied, 469 U.S. 1192, 105 S. Ct. 967, 83 L. Ed. 2d 971 (1985).
We note that in none of our three earlier decisions in which we referred to Gates did any of the defendants claim that the respective circumstances failed to constitute probable cause under the Connecticut constitution. See State v. Perry, 195 Conn. 505, 488 A.2d 1256 (1985); State v. Couture, supra; State v. Gasparro, 194 Conn. 96, 480 A.2d 509 (1984). It is our view in this warrantless arrest and search case that the trial court’s decision was correct under either the Gates “totality-of-the-circumstances” analysis or the Aguilar-Spinelli test.
Gates, of course, involved an application for a warrant, and it is crucial to underscore the fact that the Gates court reiterated that “after-the-fact scrutiny by courts of the sufficiency of an affidavit should not take the form of de novo review.” Illinois v. Gates, supra, 236. Rather, a reviewing court should pay “great deference” to the magistrate’s determination of probable cause. Id., citing Spinelli v. United States, 393 U.S. 410, 419, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969). In the same fashion, we do not attempt such de novo review where there has been a trial court determination that probable cause does not exist. In deciding whether probable cause does or does not exist, “[t]he trier of the facts *223determines with finality the credibility of witnesses and the weight to be accorded their testimony. ‘We cannot retry the facts or pass upon the credibility of the witnesses.’ ” State v. Penland, 174 Conn. 153, 157-58, 384 A.2d 356, cert. denied, 436 U.S. 906, 98 S. Ct. 2237, 56 L. Ed. 2d 404 (1978). This axiom is significant because the trier of fact, which in such a suppression hearing is the trial court, first determines the facts; then the trial court ultimately determines whether those facts it found constitute probable cause.6 The former is obviously a fact-bound determination, while the latter is at the very least a mixed question of fact and law. See Beck v. Ohio, 379 U.S. 89, 96, 85 S. Ct. 223, 13 L. Ed. 2d 142 (1964).
It is clear that the constitutional validity of the search in this case is predicated upon the constitutional validity of the arrest, which was constitutionally valid only if at the time the police had probable cause to arrest the defendant. See Beck v. Ohio, supra, 91; Brinegar v. United States, 338 U.S. 160, 175-76, 69 S. Ct. 1302, 93 L. Ed. 1879, reh. denied, 338 U.S. 839, 70 S. Ct. 31, 94 L. Ed. 513 (1949). “The rule of probable cause is a practical, nontechnical conception affording the best compromise that has been found for accommodating . . . often opposing interests. Requiring more would unduly hamper law enforcement. To allow less would be to leave law-abiding citizens at the mercy of the officers’ whim or caprice.” Brinegar v. United States, supra, 176.
Certain observations concerning Illinois v. Gates, supra, should properly be made here. The Gates deci*224sion dismantled and abandoned the stricter “two-pronged test” of Aguilar and Spinelli in that it held that the sufficiency of an affidavit that relies on a confidential informant depends on “the totality-of-the-circumstances” test. While the Gates court reiterated the preference for search warrants, it seems fairly probable that the Gates test may be applied in fourth amendment cases to warrantless searches and seizures. See 1 LaFave, Search and Seizure: A Treatise on the Fourth Amendment (1985 Sup.) § 3.1, p. 172. Despite the abandonment of the two-pronged test of AguilarSpinelli in fourth amendment cases, the Gates court said that it “intended neither a rigid compartmentalization of the inquiries into an informant’s ‘veracity,’ ‘reliability,’ and ‘basis of knowledge,’ nor that these inquiries be elaborate exegeses of an informant’s tip”; it did emphasize that “[rjather, we required only that some facts bearing on two particular issues be provided to the magistrate.” (Emphasis in original.) Id., 231 n.6. Thus, the “veracity” and “basis of knowledge” issues are still viable though in the context of the less strict “totality-of-the-circumstances” analysis for the existence of probable cause. The Gates court agreed with the Illinois Supreme Court “that an informant’s ‘veracity,’ ‘reliability,’ and ‘basis of knowledge’ are all highly relevant in determining the value of his report” (emphasis added) but it did not agree “that these elements should be understood as entirely separate and independent requirements to be rigidly exacted in every case . . . .’’Id., 230. Rather, as the Gates court set out, “they should be understood simply as closely intertwined issues that may usefully illuminate the commonsense, practical question whether there is ‘probable cause’ to believe that contraband or evidence is located in a particular place.” Id. Under Gates, “the duty of the reviewing court is simply to ensure that the *225magistrate had a ‘substantial basis for . . . conclud[ing]’ that probable cause existed.” (Citation omitted.) Id., 238-39; see Massachusetts v. Upton, 466 U.S. 727, 733, 104 S. Ct. 2085, 80 L. Ed. 2d 721 (1984). However, in rejecting the stricter test, the Gates court attempted to characterize its new approach as an “analysis that traditionally has informed probable-cause determinations.” Illinois v. Gates, supra, 238. In rejecting the “independent status” of the two-pronged Aguilar-Spinelli test, the informant’s “veracity” or “reliability” and his “basis of knowledge,” the Gates court said that they were “better understood as relevant considerations in the totality-of-the-circumstances analysis that traditionally has guided probable-cause determinations: a deficiency in one may be compensated for, in determining the overall reliability of a tip, by a strong showing as to the other, or by some other indicia of reliability.”7 Id., 233. According to the Gates court, the totality of the circumstances analysis was “far more consistent with our prior treatment of probable cause than is any rigid demand that specific ‘tests’ be satisfied by every informant’s tip.” Id., 230-31. The probable cause standard is a “practical, nontechnical conception,” it deals with “probabilities,” and “ ‘[t]hese are not technical; they are the factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act.’ ” Id., 231, quoting Brinegar v. United States, supra, 175-76. Fur*226thermore, “ ‘the [probable cause] process does not deal with hard certainties, but with probabilities’ ” and “probable cause is a fluid concept — turning on the assessment of probabilities in particular factual contexts — not readily, or even usefully, reduced to a neat set of legal rules.” Id., 231-32. The court stressed that “[o]ur decisions applying the totality-of-the-circumstances analysis outlined above have consistently recognized the value of corroboration of details of an informant’s tip by independent police work.” Id., 241. The Gates court referred with approval to Jones v. United States, 362 U.S. 257, 80 S. Ct. 725, 4 L. Ed. 2d 697 (1960), where “[w]e [said] that even in making a warrantless arrest an officer ‘may rely upon information received through an informant, rather than upon his direct observations,' so long as the informant’s statement is reasonably corroborated by other matters within the officer’s knowledge.’ ” Gates v. Illinois, supra, 242, quoting Jones v. United States, supra, 269.
While the Gates court laid down the totality of circumstances analysis, it did express both the preference for warrants and the deference to be given by appellate courts to determinations of probable cause. De novo appellate probable cause determination was specifically eschewed, and these admonitions were repeated in Massachusetts v. Upton, supra. With this background, we consider whether the trial court correctly determined that the state had not demonstrated the existence of probable cause in this warrantless arrest case.
It would appear that on November 8, 1982, Officer Joseph Howard had been a New Haven police officer for nearly nine years. At that time, he had been working for about a year and one-half with a city street crime unit whose primary function was narcotics enforcement. He had known the defendant Kimbro for more *227than five years, had arrested him in the past,8 and knew him to be a convicted felon recently released from prison. Over “approximately” two weeks before November 8, 1982, Howard had observed the defendant on Dixwell Avenue near Lake Place in New Haven “at least half a dozen times,” and felt that it was unusual during periods of “inclement weather, cold weather” that he saw the defendant “loitering for extended periods of time” at that location. Howard said that “Dixwell [Avenue] and Lake Place is an area that we patrol . . . quite frequently . . . [and] we would drive through the area in search of wanted persons or illegal activity and during such travels I did note his presence there on those aforementioned occasions.” He said that he knew “one of the [defendant’s] home addresses,” which was about two to three miles away, and he also said that he was not aware that the defendant worked at a garage across the street from the corner on which the November 8,1982 arrest took place.
Howard testified that as the result of a telephone call9 from “a known reliable informant,” approximately five to ten minutes before the defendant’s actual arrest, he and two other officers10 proceeded to Dixwell Avenue and Lake Place. He believed that the informant, who had been a paid police informant, was reliable because information given in the past by him “had resulted in the apprehension of wanted felons . . . and one narcotics arrest,”11 although he was not aware of any con*228victions resulting from any of those instances. Howard had known this informant for several months.
With reference to what Howard testified the informant told him, the trial court in its oral decision said that “what impressed me also was the fact that Officer Howard couldn’t really tell exactly what the informant had told him and there were no details involved.” The court felt that it was important as to “what weight should [be given] to Officer Howard’s testimony as to the credibility or reliability of the informant. I have to find that the informant was credible or reliable.”
Such matters are for the trier of fact and not for appellate review. In cases involving constitutional safeguards, as this did, in passing upon the trial court’s determination on the issue of probable cause, it is best we remember that we do not sit “ ‘as in nisi prius,’ ” and, therefore, deference is due the trial court’s decision of that issue. State v. Ricci, 472 A.2d 291, 298 (R.I. 1984); State v. Roberts, 434 A.2d 257, 264 (R.I. 1981); see Culombe v. Connecticut, 367 U.S. 568, 81 S. Ct. 1860, 6 L. Ed. 2d 1037 (1961).
The trial court also stated that “there are no circumstances in this case corroborating the informant, except the fact that he [the defendant] was at this particular comer when the police arrived there.” This last circumstance the trial court did not consider “paramount,” because Howard had seen the defendant there a half dozen times recently; moreover, the defendant worked in that area. Noting the lack of evidence of any prior arrests or convictions involving narcotics of Kimbro, the court attached “no indication of anything” to the circumstance that the defendant merely “backed away” *229when Howard approached him. It concluded that there were “insufficient circumstances for the determination that the informant was credible or that his information was reliable.” The “reliability” necessary for the existence of probable cause to arrest applies as much to the information provided as to the informant who provides it. Cioci v. Santos, 99 R.I. 308, 313, 207 A.2d 300 (1965).
The transcript also discloses that Howard testified on direct that the informant told him that the defendant was on Dixwell Avenue near Lake Place and “was in possession of and offering for sale what the defendant purported to be cocaine.” While he did not recall the “exact verbiage [of the informant,] the conversation was that Mr. Kimbro was in possession of it, that he was offering it for sale on the street and that the informant had seen the package that was offered, that was purported to be cocaine.”
On cross-examination Howard admitted that the informant did not tell him that he (the informant) “had seen narcotics on the defendant” but “merely packages of what the defendant was purporting to be cocaine.” He also said at first that the informant did not tell him he had seen an actual sale. Asked how the informant “knew” that the defendant “was in fact purporting to have cocaine,” Howard replied that the informant overheard “the defendant purport that the package of substance was cocaine.” He was asked again if the informant told him whether he had seen an actual sale. After a colloquy the court said that “one of the problems with this hearing is that . . . if the officer would just say what he said instead of trying to paraphrase what he said.” (Emphasis added.) The court thereupon instructed the officer to do so. Howard then said the informant did not know it was cocaine except that he “overheard” and “observed the packages being displayed and the offer of the purported cocaine for *230sale.”12 He thereafter repeated that the informant had not told him that he had seen a drug sale. During this portion of the cross-examination the court itself asked the officer questions and indicated that the testimony was “confusing.” Howard was also asked, based on his “observation” of the defendant over the period of two weeks in the same area, whether he had ever observed the defendant in a drug transaction. He said that “I could have and never even known it” because “small objects” are involved in such a transaction. Upon arriving at the location where the defendant was standing, Howard, who had not observed any drug activity, first placed the defendant under arrest and then searched him pursuant to the arrest. That search disclosed several packages, a sample of which was later found to include cocaine.
We have already noted that this case, unlike Gates, involves a warrantless arrest and search.13 While we endorse the Gates majority’s preference for warrants, we must recognize that, while the state makes no such claim in this case, it is not always reasonably practicable to get a warrant. The state instead suggests that this is a conventional type of case with probable cause evident under Gates, thus justifying the warrantless arrest and the resulting search and seizure. Where, in warrantless arrests or searches, the police involved, in effect, act as their own magistrate in the determina*231tion of the existence of probable cause, obviously fourth amendment protections still apply. See 1 LaFave & Israel, Criminal Procedure (1984) § 3.3, p. 185. That amendment “ ‘protects all, those suspected or known to be offenders as well as the innocent . . . .’ ” (Citation omitted.) Ker v. California, 374 U.S. 23, 33, 83 S. Ct. 1623, 10 L. Ed. 2d 726 (1963). It is well to remember that, unlike some other constitutional rights, there is no realistic way that an innocent person can invoke advance protection from unconstitutional searches and seizures, but rather the choice is either to submit to whatever the governmental authority undertakes or to resist at a possibly greater risk. See Brinegar v. United States, 338 U.S. 160, 182, 69 S. Ct. 1302, 93 L. Ed. 1879, reh. denied, 338 U.S. 839, 70 S. Ct. 31, 94 L. Ed. 513 (1949) (Jackson, J., dissenting).
In this case, the informant himself was the source of the information upon which the police acted. The “veracity” or “reliability” of this informant was of great concern to the trial court. The paid informant’s track record has been set out; there were prior arrests of “wanted felons,” but the one and only prior narcotics arrest was a “dropsy” case. No convictions had resulted from any information he had conveyed. He gave no information of any prior conduct of the defendant involving narcotics, nor did the police, singly or collectively, know of or suspect any prior conduct of the defendant with narcotics.14 This is true although he had been the subject of police observation for at least two weeks at that area where he was arrested.
There is little doubt that the veracity of an informant is enhanced where he makes a statement under oath or where his information is corroborated by police *232observation, especially where the informant’s information is in some detail. This police corroboration, of course, is, as in the cases where there is a warrant, that which results from prior independent police investigation. See United States v. Canestri, 518 F.2d 269, 272 (2d Cir. 1975); see also State v. Jackson, 162 Conn. 440, 448, 294 A.2d 517, cert. denied, 409 U.S. 870, 93 S. Ct. 198, 34 L. Ed. 2d 121 (1972) (“[w]here information from different sources dovetails, corroboration exists”). In determining the reliability of information provided by an informant, we have relied upon the reputation or past criminal behavior of the suspect as a practical consideration. See State v. Ferguson, 185 Conn. 104, 115, 440 A.2d 841 (1981). There is no evidence in this record that this informant knew anything of the defendant’s reputation or past criminal behavior. Howard, of course, knew of the defendant’s release from prison, but an officer’s knowledge of the reputation of a suspect is not alone enough to constitute probable cause. See United States v. Canestri, supra, 272-73.
In this case, the informant indicated what he saw of this defendant’s conduct prior to informing the police. We, as an appellate court, should not evince a grudging attitude toward the trial court’s ultimate assessment of the evidence before it, when that assessment is reasonably supportable on the credible evidence. Practice Book § 3060D; see Solomon v. Aberman, 196 Conn. 359, 377-78, 493 A.2d 193 (1985). In the present case the trial court was not indulging in the hyper-technicality which Gates disapproves, but, rather, as was evident from the transcript, it was sifting and evaluating the oral evidence presented.
What may be called the “basis of knowledge” circumstance in the totality of circumstances discloses that there was no evidence that this informant bought or even saw the alleged narcotics. We say this aware that *233whatever a person knowingly exposes is not constitutionally protected from observation. United States v. Burns, 624 F.2d 95, 100 (10th Cir. 1980); see Katz v. United States, 389 U.S. 347, 363, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967) (White, J., concurring). In this case, given the complete lack of any independent police investigation or information tending to corroborate the informant’s information, we conclude that the trial court’s finding that probable cause was not demonstrated is supported in this record. Furthermore, although the trial court properly employed the Aguilar-Spinelli test, what we have pointed out clearly demonstrated that probable cause could not exist even under the Gates totality of the circumstances test.
In light of our conclusion that even under the Illinois v. Gates approach the motion to suppress was properly granted, we ordinarily need say no more. In this case, however, the defendant also asserted the protection of the Connecticut constitution in his motion to suppress. We thus address this claim separately in accordance with the decision of Michigan v. Long, 463 U.S. 1032, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983). In turning to article first, § 7, of the Connecticut constitution,15 we must decide whether that provision affords more substantive protection to citizens than does the fourth amendment to the federal constitution in the determination of probable cause. We conclude that it does.
Although we have not previously determined this particular question, we have invoked our constitution in the protection of individual rights. See, e.g., State v. Couture, 194 Conn. 530, 482 A.2d 300 (1984), cert. *234denied, 469 U.S. 1192, 105 S. Ct. 967, 83 L. Ed. 2d 971 (1985); Gaines v. Manson, 194 Conn. 510, 481 A.2d 1084 (1984); State v. Ferrell, 191 Conn. 37, 463 A.2d 573 (1983); Horton v. Meskill, 172 Conn. 615, 376 A.2d 359 (1977). We clearly have the power to construe the Connecticut constitution in accordance with our particular analysis of the specific right in issue.16 Only recently we have said that “[f]ederal law, whether based upon statute or constitution, establishes a minimum national standard for the exercise of individual *235rights and does not inhibit state governments from affording higher levels of protection for such rights.” (Citations omitted.) Cologne v. Westfarms Associates, 192 Conn. 48, 57, 469 A.2d 1201 (1984). In taking this position we recognize, as we must, the authority of the United States Supreme Court to act as the final arbiter of controversies arising under the United States constitution. This was established early in the history of our republic. See Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 5 L. Ed. 257 (1821) (authority to review state criminal cases); Martin v. Hunter’s Lessee, 14 U.S. (1 Wheat.) 304, 4 L. Ed. 97 (1816) (authority to review state civil cases). We also recognize, and the United States Supreme Court has acknowledged, that such authority is limited when the federal courts undertake to review state court decisions construing state law. In Michigan v. Long, supra, 1041, Justice O’Connor, writing for the majority, said: “If the state court decision indicates clearly and expressly that it is alternatively based on bona fide separate, adequate, and independent grounds, we, of course, will not undertake to review the decision.” In construing article first, § 7, of our constitution in this case, we recognize that protections under our constitution may be afforded in accordance with Michigan v. Long, supra. It appears settled that federal court decisions do not limit the rights of state courts to afford greater rights than under the federal constitution. See, e.g., Pruneyard Shopping Center v. Robins, 447 U.S. 74, 81, 100 S. Ct. 2035, 64 L. Ed. 2d 741 (1980); Oregon v. Hass, 420 U.S. 714, 719, 95 S. Ct. 1215, 43 L. Ed. 2d 570 (1975); see also Brennan, “State Constitutions and the Protection of Individual Rights,” 90 Harv. L. Rev. 489 (1977).
The determination of “probable cause” under article first, § 7, is not to be made under the “fluid” concept of that term as set out in Gates, but rather, under *236the established principles developed in Aguilar v. Texas, 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964), and Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969). See Commonwealth v. Upton, 394 Mass. 363, 476 N.E.2d 548 (1985) (after remand); State v. Jackson, 102 Wash. 2d 432, 688 P.2d 136 (1984). Citation is not necessary to demonstrate this court’s invocation over the years of the AguilarSpinelli test, which we submit has not been applied hypertechnically.
We eschew the amorphous standard of Gates17 in passing upon article first, § 7, interpretation and apply the more specific standards of the Aguilar-Spinelli test, as did the Massachusetts Supreme Judicial Court on remand from the United States Supreme Court in Commonwealth v. Upton, supra.18 See also State v. Jackson, supra.19 The Aguilar-Spinelli test, with its two prongs of “veracity” or “reliability” and “basis of knowledge,” offers a practical and independent test under our con*237stitution that predictably guides the conduct of all concerned, including magistrates and law enforcement officials, in the determination of probable cause. This test protects individual rights without disadvantaging law enforcement. It is salutary to recall, as Justice Brennan has said, that “one of the strengths of our federal system is that it provides a double source of protection for the rights of our citizens.” Brennan, supra, 503.
The circumstances relevant to the issue of probable cause in this case have been set forth earlier in this opinion. As we have demonstrated above, the trial court made no piecemeal analysis of the testimony in applying the Aguilar-Spinelli test in this case. It concluded that there were “insufficient circumstances for the determination that the informant was credible or that his information was reliable.” The trial judge said that he did not have “any real evidence here about the reliability of this informant and the fact they made one narcotics arrest [the dropsy case] does not give me that evidence of reliability.” Additionally, the trial court pointed out that “there are no circumstances in this case corroborating the informant, except the fact that he [the defendant] was at this particular corner when the police arrived there.” Actually, the corroboration to which the court referred should have been corroboration existing prior to that time when the police decided to make the arrest and after an evaluation of the informant’s information with whatever independent police information known to them at that time. As pointed out, the police had absolutely no self-verifying detail in their collective knowledge to add to the informant’s information. Even though they had been observing him for about two weeks and knew he was recently released from prison, they had, on this record, no knowledge of any prior narcotics history of any sort of this defendant. The deference to be given a finding of probable cause should, even-handedly, not be diluted *238in evaluating a trial court’s finding of no probable cause. This includes the trial court’s careful evaluation of all the evidence.
While it is not crucial in this warrantless arrest and seizure case, we note the rationale of United States v. Ventresca, 380 U.S. 102, 109, 85 S. Ct. 741, 13 L. Ed. 2d 684 (1965), that “doubtful or marginal cases . . . should be largely determined by the preference to be accorded to warrants.” The real question is not “whether there was a warrant or whether there was time to get one, but whether there was probable cause for the arrest.” United States v. Watson, 423 U.S. 411, 417, 96 S. Ct. 820, 46 L. Ed. 2d 598, reh. denied, 424 U.S. 979, 96 S. Ct. 1488, 47 L. Ed. 2d 750 (1976). “There is no more basic constitutional rule in the Fourth Amendment area than that which makes a warrantless search unreasonable except in a few ‘jealously and carefully drawn’ exceptional circumstances.” United States v. Watson, supra, 427 (Powell, J., concurring). This clearly applies under article first, § 7, of the Connecticut constitution. The common sense application of the Aguilar-Spinelli test in this case by the trial court in its determination that there was not probable cause was not clearly erroneous, and the result reached under that test was constitutionally mandated under article first, § 7, of the Connecticut constitution.
There is no error.
In this opinion Dannehy and Santaniello, Js., concurred.

 “MOTION TO SUPPRESS
“Pursuant to Practice Book Section 821 the Defendant in the above-entitled matter respectfully requests the Court to Suppress all items seized from the person of the Defendant as such search was conducted: (a) without a warrant, or (b) without probable cause to search, or (c) pursuant to an unlawful arrest, in violation of Article 1, Section 8 of the Connecticut Constitution and the Fourth and Fourteenth Amendments of the United States Constitution.”
The defendant’s motion to suppress actually cites “Article 1, Section 8 of the Connecticut Constitution” but there has never been any claim that anyone was misled by this obvious typographical error. Article first, § 7, however, is that provision which was involved. See footnote 15, infra.


 “MOTION TO DISMISS
“Pursuant to Practice Book Section 815 (10), the Defendant in the above-entitled matter respectfully requests the Court to dismiss the information as there is a lack of probable cause within the four comers of the arrest warrant, thereby denying the Defendant rights of Due Process under Article 1, Section 8, of the Connecticut Constitution and the Fourth and Fourteenth Amendments of the United States Constitution.
“Neither this motion nor one similar to it has previously been filed and decided in this case.”
The defendant’s motion to dismiss actually cites “Article 1, Section 8 of the Connecticut Constitution.” Again, no claim has ever been made that anyone was misled by this obvious typographical error. See footnote 1, supra.


 Although the motion to dismiss in the record refers to an “arrest warrant,” there was no arrest warrant. This motion alleged the lack of probable cause and the trial court so found at the end of the evidentiary hearing. At that time, the trial court, after learning that the state could not proceed to trial without the evidence it had suppressed, granted the defendant’s oral motion to dismiss. It did so “with prejudice” so that the state could appeal.


 Aguilar v. Texas, 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964); Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969).


 The United States Supreme Court announced its decision in Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d 527, reh. denied, 463 U.S. 1237, 104 S. Ct. 33, 77 L. Ed. 2d 1453 (1983), on June 8, 1983. We note that the trial court’s decision in the case before us was rendered on April 14, 1983.


 In its brief, the state reiterates at some length the testimony of Officer Joseph Howard who was the only witness who testified at the suppression hearing. This recital overlooks the circumstance that not everything so recited was found as a fact by the trial court. Moreover, there is no suggestion in the transcript of the suppression hearing, the state’s brief or oral argument that a contemporaneous written police report of the relevant events was ever made.


 Justice White’s concurring opinion in Gates forcefully notes that the majority’s claim that a deficiency on one of the Aguilar prongs can be compensated for by a “strong showing” on the other cannot be taken literally. Illinois v. Gates, 462 U.S. 213, 272-73,103 S. Ct. 2317, 76 L. Ed. 2d 527, reh. denied, 463 U.S. 1237, 104 S. Ct. 33, 77 L. Ed. 2d 1453 (1983) (White, J., concurring). One noted commentator has said that “were it so interpreted, it would lead to the bizarre result, repeatedly rejected by the [United States Supreme] Court in the past in cases reaffirmed by the Gates majority, that the unsupported assertion or belief of an honest person satisfies the probable cause requirement.” 1 LaFave & Israel, Criminal Procedure (1984) § 3.3, p. 194.


 There was no evidence on what charges Officer Howard had arrested the defendant in the past.


 Howard said that he had been instructed by police radio to phone this informant at a certain location, and after saying that “[e]ither [Officer] Savinelli [who was with Howard] or I returned the call,” he then said “I believe I did [return the call].”


 Officers Howard and Savinelli and Sergeant Gallo went to Dixwell Avenue and Lake Place at that time. Neither Savinelli, who had a broken hip, nor Gallo testified at the suppression hearing.


 Officer Howard also testified concerning this prior narcotics arrest and in response to the question: “When you made that [earlier] arrest, did you *228find narcotics on that person?” he answered: “When we approached that person they did discard items that were later proven to be heroin.”
In oral argument before us, the state admitted that a fair reading of this portion of the transcript indicated that that earlier arrest was a “dropsy” case. See People v. McMurty, 64 Misc. 2d 63, 66, 314 N.Y.S.2d 194 (1970).


 Officer Howard said that he could not quote the informant exactly, pointing out that the arrest had taken place several months ago. The arrest was on November 8, 1982, and the suppression hearing was on April 14, 1983. There is no indication of any written police report of this arrest and its circumstances in the record before us.


 One noted commentator points out that the preference for warrants “has resulted in a subtle difference between the probable cause required when there is no warrant and that required when there is. As the court put it in United States v. Ventresca, [380 U.S. 102, 106, 85 S. Ct. 741, 13 L. Ed. 2d 684 (1965)], ‘in a doubtful or marginal case a search under a warrant may be sustainable where without one it would fall.’ ” 1 LaFave & Israel, Criminal Procedure (1984) § 3.3, p. 185.


 Although the officer testified that the defendant had recently been released from prison, there was no evidence that the defendant had since that release been suspected of engaging in any criminal activity prior to his instant arrest.


 Article first, § 7, of the Connecticut constitution provides: “The people shall be secure in their persons, houses, papers and possessions from unreasonable searches or seizures; and no warrant to search any place, or to seize any person or things, shall issue without describing them as nearly as may be, nor without probable cause supported by oath or affirmation.”
Identical provisions were contained in the Connecticut constitutions of 1818 and 1955 (art. I § 8).


 In doing so, we fully understand that we cannot afford any lesser protection than that to which a comparable right is entitled under the United States constitution.
The dissenting opinions seem to intimate that we are ignoring settled principles in our resolution of this case. We have only recently said, however, that “[federal law, whether based upon statute or constitution, establishes a minimum national standard for the exercise of individual rights and does not inhibit state governments from affording higher levels of protection for such rights.” Cologne v. Westfarms Associates, 192 Conn. 48, 57, 469 A.2d 1201 (1984), and cases cited therein. This court has recognized this as its duty and, in this specific context, we said quite clearly in Horton v. Meskill, 172 Conn. 615, 376 A.2d 359 (1977), that “[i]n the area of fundamental civil liberties — which includes all protections of the declaration of rights contained in article first of the Connecticut constitution— we sit as a court of last resort, subject only to the qualification that our interpretations may not restrict the guarantees accorded the national citizenry under the federal charter. In such constitutional adjudication, our first referent is Connecticut law and the full panoply of rights Connecticut residents have come to expect as their due. Accordingly, decisions of the United States Supreme Court defining fundamental rights are persuasive authority to be afforded respectful consideration, but they are to be followed by Connecticut courts only when they provide no less individual protection than is guaranteed by Connecticut law.” Id., 641-42. Further, we have frequently invoked the principle of Michigan v. Long, 463 U.S. 1032, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983), in cases involving criminal defendants’ rights that this court has decided were abridged. See State v. Scully, 195 Conn. 668, 674 n.11, 490 A.2d 984 (1985); Gaines v. Manson, 194 Conn. 510, 528 n.15, 481 A.2d 1084 (1984); State v. Cohane, 193 Conn. 474, 498-99 n.19, 479 A.2d 763, cert. denied, 469 U.S. 990, 105 S. Ct. 397, 83 L. Ed. 2d 331 (1984); State v. Ferrell, 191 Conn. 37, 45 n.12, 463 A.2d 573 (1983); see also State v. Couture, 194 Conn. 530, 482 A.2d 300 (1984), cert. denied, 469 U.S. 1192, 105 S. Ct. 967, 83 L. Ed. 2d 971 (1985). Therefore, it is by now settled in our jurisprudence that, when it has been raised in a case, the Connecticut constitution may serve as an alternative, independent basis of our decision, as it has done in this case.


 In addition, we note that our legislature by statute has essentially incorporated the Aguilar-Spinelli test as a requirement for information to be included in a wiretap or electronic surveillance application. See General Statutes § 54-41c; State v. Ross, 194 Conn. 447, 463, 481 A.2d 730 (1984).
Noted commentators in the field have been critical of the Gates approach by the United States Supreme Court. See Kamisar, “Gates, ‘Probable Cause,’ ‘Good Faith,’ and Beyond,” 69 Iowa L. Rev. 551, 569-584 (1984); LaFave, “Fourth Amendment Vagaries (Of Improbable Cause, Imperceptible Plain View, Notorious Privacy, and Balancing Askew),” 74 J. of Crim. L. & Criminology 1171, 1186-97 (1983); 1 LaFave, Search and Seizure: A Treatise on the Fourth Amendment (1985 Sup.) §§ 2.4 through 2.6, pp. 134-41, 143-45.


 We identify with the concern of the Massachusetts Supreme Judicial Court on remand when it said in Commonwealth v. Upton, 394 Mass. 363, 370 n.7, 476 N.E.2d 548 (1985), “[w]e do not know whether the Supreme Court of the United States intended a lower definition of probable cause when, in Illinois v. Gates, 462 U.S. 213 (1983), it used words such as ‘fair probability’ (id. at 238) and ‘substantial chance’ (id. at 244 n.13).”


 The Washington Supreme Court has rejected application of the Gates approach under the Washington state constitution calling the Gates standard “nebulous.” See State v. Jackson, 102 Wash. 2d 432, 435, 688 P.2d 136 (1984).